UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-53118 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP Delaware 20-8870560 (a Delaware Partnership) (I.R.S. Employer Identification No.) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a Smaller reporting company) Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X ENDEAVOR EMERGING OPPORTUNITIES FUND, LP INDEX TO FORM 10-Q PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Income (Loss) 4 Statements of Changes in Partners’ Capital (Net Asset Value) 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION 26 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF FINANCIAL CONDITION As of March 31, 2014 (Unaudited) and December 31, 2013 March 31, December 31, ASSETS Equity in futures trading accounts: Due from brokers (including margin deposits of $14,947 for 2014 and $96,206 for 2013) $ $ Net unrealized (losses) on open futures contracts ) ) Cash and cash equivalents Prepaid selling agent fees - Due from General Partner - TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Redemptions payable $ $ Other accrued expenses Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners – Investor Class (1,863.8330 and 2,050.5079 fully redeemable units at March 31, 2014 and December 31, 2013, respectively) Limited partners – Institutional Class – Series 1 (440.6578 fully redeemable units at March 31, 2014 and December 31, 2013) Limited partners – Institutional Class – Series 2 (115.0272 and 420.9192 fully redeemable units at March 31, 2014 and December 31, 2013, respectively) General partner – Institutional Class – Series 3 (0.4716 fully redeemable units at March 31, 2014 and December 31, 2013) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Financial Statements. 1 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of March 31, 2014 (Unaudited) LONG FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Metals 6 6/18/14-9/17/14 London Copper $ (5.909)% Other (1.761)% Total long futures contracts $ (7.670)% SHORT FUTURES CONTRACTS Range of Unrealized % of No. of Expiration Gain Partners’ Contracts Dates Futures Industry Sector (Loss), Net Capital* Metals 6 6/18/14-9/17/14 London Copper $ 3.990% Other 2.704% Total short futures contracts $ 6.694% Total futures contracts $ (0.976)% * Except for London Copper, no single contract’s value exceeds 5% of Partners’ Capital See Notes to Financial Statements. 2 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2013 LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Commodities $ (1.473)% Metals (6.333)% Total long futures contracts $ (7.806)% SHORT FUTURES CONTRACTS Unrealized % of Gain Partners’ Futures Industry Sector (Loss), Net Capital* Commodities $ 1.442% Metals 2.079% Total short futures contracts $ 3.521% Total futures contracts $ (4.285)% *No single contract’s value exceeds 5% of Partners’ Capital See Notes to Financial Statements. 3 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF INCOME (LOSS) For the Three Months Ended March 31, 2014 and 2013 (Unaudited) Three Months Ended March 31, NET INVESTMENT (LOSS) Income: Interest income $ $ Expenses: Brokerage commissions, flat-rate 0 Management fees Portfolio construction management fees - Marketing fees - Selling agent fees - Professional fees Accounting, administrative fees and other expenses Total expenses Net investment (loss) ) ) TRADING PROFITS (LOSSES) Profits (losses) on trading offutures contracts: Net realized gains (losses) on closed contracts ) Change in net unrealized gains on open contracts Brokerage commissions, trading ) - Net trading profits (losses) ) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Investor Class $ ) $ Institutional Class – Series 1 $ ) $ Institutional Class – Series 2 $ ) $ Institutional Class – General Partner – Series 3 $ ) $ See Notes to Financial Statements. 4 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2014 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2014 $ Redemptions ) ) - - ) ) - - ) Net (loss) - ) - ) - ) - ) ) Balances at March 31, 2014 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January1, 2014 $ March 31, 2014 $ See Notes to Financial Statements. 5 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) (CONTINUED) For the Three Months Ended March 31, 2013 (Unaudited) Partners' Capital (Net Asset Value) Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner Units Amount Units Amount Units Amount Units Amount Total Balances at January 1, 2013 $ Additions - 8 Redemptions ) ) - - ) ) - - ) Net income - 35 Balances at March 31, 2013 $ Net Asset Value Per Unit Institutional Class Series 3 Investor Class Series 1 Series 2 General Partner January1, 2013 $ March 31, 2013 $ See Notes to Financial Statements. 6 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS For the Three Months Ended March 31, 2014 and 2013 (Unaudited) 1. BASIS OF PRESENTATION The interim financial statements of Endeavor Emerging Opportunities Fund, LP (formerly Bridgeton Global Directional Fund, LP and RFMC Global Directional Fund, LP) (the “Partnership”),included herein, have been prepared by us without audit according to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and Rule 8-03 of Regulation S-X may be omitted pursuant to such rules and regulations.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC.The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report.In the opinion of management, the financial statements reflect all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented.The results of operations for the three months ended March 31, 2014 and 2013 are not necessarily indicative of the results to be expected for a full year or for any other period. 2. PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on March 19, 2007 and commenced trading operations on August 1, 2007. The Partnership is an Investment Company that follows the accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification) Topic 946 - Financial Services - Investment Companies. The Partnership’s business is to trade, buy, sell or otherwise acquire, hold or dispose of commodity futures contracts, options on physical commodities and on commodity futures contracts, forward contracts, and instruments that may be subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The Partnership may also invest in entities (including without limitation other partnerships, separate managed accounts, exchange traded funds or other types of funds) that primarily trade in exchange traded securities, options on exchange traded securities, exchange traded funds, or Commodity Interests. The objective of the Partnership is the appreciation of its assets through speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane”, or the "General Partner" for periods prior to March 1, 2011), was the sole general partner of the Partnership.From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton”, or the "General Partner" for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane.Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership.The General Partner of the Partnership is registered as a Commodity Pool Operator and a Commodity Trading Advisor with the Commodity Futures Trading Commission (CFTC).The General Partner is required by the Limited Partnership Agreement, as amended and restated, (the “Agreement”) to contribute $1,000 to the Partnership. In accordance with the Agreement, the Partnership offers limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended.The Partnership will offer limited partnership interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000, after notice to the limited partners. The Partnership offers two classes of limited partnership interests; the Institutional Class and the Investor Class. Commission charges, selling agent fees, General Partner management fees and incentive allocations to the General Partner may differ between Classes and/or Series, but in all other respects the Institutional Class interests and the Investor Class interests will be identical. The Institutional Class and Investor Class interests will also be traded pursuant to the same trading program and at the same Trading Level (as defined in the Confidential Offering Memorandum). 7 ENDEAVOR EMERGING OPPORTUNITIES FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2014 and 2013 (Unaudited) 2. PARTNERSHIP ORGANIZATION (CONTINUED) From inception to September 30, 2013, Welton Investment Corporation ("WIC" or the “Advisor”) was the Partnership’s sole trading advisor, with all of the Partnership’s assets initially being traded pursuant to WIC’s Global Directional Portfolio, which follows a proprietary quantitative trading strategy. Effective September 30, 2013, the General Partner terminated WIC and decided to broaden its investment mandate by allocating to multiple trading advisors instead of a single trading advisor. Effective October 2013, the Partnership has retained 3D Capital Management, LLC (“3D”), Stenger Capital Management, LLC (“Stenger”), Protec Energy Partners, LLC (“Protec”), Goldman Management, Inc. (“Goldman”), M6 Capital Management, LLC (“M6”), and Principle Capital Management, LLC (“Principle”) as trading advisors for the Partnership. For the period from September 25, 2013 to March 26, 2014, the Partnership had active trading advisor agreements with M6 and Stenger (collectively the “Advisors”). On March 26, 2014, the General Partner made the decision to terminate M6 and Stenger as trading advisors for the Partnership and accordingly, M6 and Stenger were instructed to begin liquidating all the Partnership’s open positions. The General Partner is currently evaluating the Partnership’s future trading plans. The Partnership shall end upon the withdrawal, insolvency or dissolution of the General Partner, or a decision by the General Partner to wind-down and terminate the Partnership, with the General Partner providing at least 30 days written notice to the limited partners, or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3. SIGNIFICANT ACCOUNTING POLICIES A. Method of Reporting The Partnership’s financial statements are prepared in accordance with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income (loss) and expenses during the reporting period. Actual results could differ from these estimates Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), referred to as ASC or the Codification, is the single source of U.S. GAAP. The Partnership has elected not to provide a statement of cash flows as permitted under ASC Topic 230, Statement of Cash Flows. B.
